DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 3/12/2021.  Claims 1-26 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-11, 13, 14, 17-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead “Hydrogen Peroxide Propulsion for Smaller Satellites” in view of Ochoa “Thermal Transpiration Based Microscale Propulsion and Power Generation Devices”
Regarding claim 1, Whitehead Fig. 5H. teaches an apparatus (the propulsion system shown in Fig. 5h), comprising: vapor (warm gas, the gas being warm High Test Hydrogen Peroxide (HTP) vapor) naturally sitting on top of liquid propellant (liquid HTP) stored within a propellant tank (the tank shown containing the liquid), wherein the liquid propellant is a liquid with a reactive vapor phase (the liquid propellant is Hydrogen Peroxide, since the propellant is the same one applicant discloses, any claimed propellant properties would be inherent to Hydrogen Peroxide)  , the vapor flows from the propellant tank and through a valve (the valve that receives the Hydrogen Peroxide vapor, the valve shown as downstream of the warm gas conduit and upstream of the nozzle).
Whitehead does not teach wherein the vapor flows from the propellant tank and through a valve, membrane, a collection of tubes, or combination thereof, to interact with a reacting surface to generate thrust and, the vapor is pulled from the propellant tank and through the valve, membrane, the collection of tubes, or the combination thereof, by way of a pressure differential. 
Ochoa teaches the apparatus comprising a membrane (the Si Aerogel thermal transpiration membrane and/or the nanoporpous bismuth, see page 1 “Thermal As in Vargo et al., the reactants first flow through a low-temperature "thermal guard" consisting of a plate with microchannels (not nanoscale pores as in the aerogel). The thermal guard material has a thermal conductivity much higher than that of the aerogel and is non-catalytic to the fuel, plus the thermal guard pore size is much larger than the mean free path of the molecules so that no thermal transpiration occurs in this region. The reactants then pass through the aerogel membrane where the pumping occurs due to the temperature difference across the membrane. The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal conductivity of the aerogel, sustains the temperature gradient and thus the pumping action is self-sustaining. Catalytic combustion is ideal for this application because it is localized on catalytic surfaces that can be “) that generates thrust (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature 
It would have been obvious for one of ordinary skill in the art before the effective filing date for the claimed invention to have modified Whitehead with Ochoa by placing the integrated power generation and propulsion device of Ochoa in fluid communication with the outlet end of the valve as taught Whitehead so as to provide the benefit of a self-powered propulsions system having no-parts, and low mass, that integrates 
Regarding claim 2, Whitehead in view of Ochoa teaches the invention as discussed above.
Per the rejection of claim 1 supra, the apparatus taught by Whitehead in view of Ochoa is a self-pressurized propulsions system. As such, if the valve were opened, the propellant would discharge until the propellant tank was empty. As such, the limitation of wherein the liquid propellant continuously generates the vapor until the liquid propellant is exhausted is a result of the manner of operating the apparatus taught by Whitehead in view of Ochoa. As such, the apparatus taught by Whitehead in view of Ochoa reads on the limitation of “wherein the liquid propellant continuously generates the vapor until the liquid propellant is exhausted” since it has been held that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”. Ex parte Masham, 2 USPQ2d 1647; MPEP 2114. II.
Regarding claim 5, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches wherein the valve controls the flow of the vapor from the propellant tank to the reacting surface.
Regarding claim 6 Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches wherein the membrane comprises a plurality of pores (the pores in the Si Aerogel and nanoporous Bismith discussed supra) to control the flow of the vapor to the reacting surface (the flow caused by thermal transpiration through the Si Aerogel and nanoporous Bismuth as discussed supra). 
Regarding claim 7, Whitehead in view of Ochoa teaches the invention as discussed above.
 Whitehead in view of Ochoa as discussed above also teaches wherein the flow of the vapor is dependent on a size of each of the plurality of pores (per page 1 of Ochoa supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter”). 
Regarding claim 8, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches wherein the membrane comprises a thermal transpiration membrane (both the Nanoporous Bi membrane and the Si Aerogel are thermal transpiration membranes, see page 1 and 2 of Ochoa supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter” … “The reactants then pass through the aerogel membrane where the pumping occurs due to the temperature difference across the membrane” … 
Regarding claim 9, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches wherein the collection of tubes is proximate to the reacting surface (per the rejection of claim 1 supra, the Si Aerogel membrane, the nanoporous Bismuth and a High-Temperature thermal guard are in series and adjacent each other) and controls the flow of vapor from the propellant tank to the reacting surface (see Ochoa page 2 supra “In the design shown, the lower temperature pumping is accomplished with nanoporous bismuth whereas the higher temperature pumping is accomplished with silica aerogel”). 
Regarding claim 10, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches wherein the interaction of the vapor and the reacting surface generates high temperature gas (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature products (see Fig. 1) as cited supra page 1 Ochoa cited supra “The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal 
Regarding claim 11, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above also teaches a thermal guard (a Low-temperature thermal guard) placed between a membrane (Nanoporous Bismuth membrane and or the Si Aerogel) and a cold chamber (the chamber/space upstream of the Low-temperature thermal guard) to maintain the vapor in the cold chamber thermally separated from the reacting surface (There is a first temperature increase in the downstream direction from the Low-temperature thermal guard to the Medium temperature thermal guard, and a second temperature increase from the Medium temperature thermal guard to the High temperature thermal guard, see Ochoa page 2 supra “In the design shown, the lower temperature pumping is accomplished with nanoporous bismuth whereas the higher temperature pumping is accomplished with silica aerogel. A third thermal guard is inserted between the two materials to extract the electrical power from the bismuth stage”. The chamber/space upstream of the Low-temperature thermal guard has been construed as a “cold chamber” since the gases there are cooler than gases at and downstream of High temperature thermal guard). 
Regarding claim 13, per the rejection of claim 1 supra, Whitehead in view of Ochoa teaches an apparatus, comprising: a first propellant tank (the propellant tank recited in claim 1) comprising vapor naturally sitting on top of liquid propellant, wherein the liquid propellant is a liquid with a reactive vapor phase; and a valve, when open, causes the vapor to be pulled from the first propellant tank and flow through a 
Regarding claims 14, 17, 18, 20, and 24 Whitehead in view of Ochoa and Ochoa teaches the inventions as discussed above. Per the rejections of claims 2, 8, 6, 7, and 11 Whitehead in view of Ochoa as discussed above teaches the limitations of claims 14, 17, 18, 20, and 24.
Regarding claim 19, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa as discussed above does not teach wherein each of the plurality of pores comprises a diameter that is dependent upon the vapor flowing through the apparatus.
Per the rejection of claim 1 supra, Ochoa teaches the pore diameter being comparable to the mean free path of the gas/vapor passing there through (Ochoa page 1 per claim 1 supra “Thermal transpiration occurs in gases in porous membranes or capillary tubes when (1) the mean free path of the gas molecules is comparable to the pore or tube diameter).
It would have been obvious for one of ordinary skill in the art before the effective filing date for the claimed invention to have modified Paynter in view of Szabo, Zakirov and Ochoa with Ochoa’s teachings on matching the pore diameter to the species of gas/vapor flowing through the apparatus in order to enable the thermal transpiration necessary for the operation of Ochoa’s integrated power generation and propulsion device.  As evidenced by Wikipedia “Kinetic Diameter”, the mean free path of a gas 
Regarding claim 21, Whitehead in view of Ochoa teaches the inventions as discussed above.
Whitehead in view of Ochoa also teaches wherein vapor flowing from the first propellant tank interacts with the reacting surface to produce a hot decomposition of gases (the reactants are converted by the High Temperature thermal guard (catalytic) into high temperature products (see Fig. 1) as cited supra page 1 Ochoa cited supra “The reactants then pass through a second catalytic thermal guard and are converted into products, resulting in heat production. The heat release in the high-temperature thermal guard, combined with the low thermal conductivity of the aerogel, sustains the temperature gradient and thus the pumping action is self-sustaining”). 
Regarding claim 22, Whitehead in view of Ochoa teaches the inventions as discussed above.
The recitation of “wherein the vapor flowing from the first propellant tank is due to the vacuum of space proximate to the nozzle, and resulting in the pressure differential” is a result of a manner of operating the apparatus as taught by Whitehead in view of Ochoa (in particular, operating the thruster in a space environment). As such, Whitehead in view of Ochoa reads on the above recitation since it has been held that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114 II.

Claims 3, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Ochoa and Paynter 3,486,302.
Regarding claim 3, Whitehead in view of Ochoa teaches the invention as discussed above.
Whitehead in view of Ochoa does not teach a separation membrane configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus
Paynter further teaches a separation membrane (22 and 23) configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus (col. 7 ll. 52-62 “However, as shown in FIG. 2, screens 22 and 23, through the adhesion of liquid L to the spaces therein, will tend to maintain the liquid in its position relative to the liquid outlet, so that if liquid is to be discharged later, the liquid supply will be located within and adjacent to the liquid outlet. Similarly, the vapor V will remain in proximity to the vapor outlet 15, so that if venting becomes necessary at any later time, vapor only will be discharged and no liquid will be used unnecessarily”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitehead in view of Ochoa with Paynter to allow the discharge of vapor to be segregated from any liquid discharge. 
Regarding claim 4
Whitehead in view of Ochoa does not teach a propellant management device configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus
Paynter further teaches a propellant management device (22 and 23) configured to prevent the liquid propellant from escaping the propellant tank and propagating through the apparatus (col. 7 ll. 52-62 “However, as shown in FIG. 2, screens 22 and 23, through the adhesion of liquid L to the spaces therein, will tend to maintain the liquid in its position relative to the liquid outlet, so that if liquid is to be discharged later, the liquid supply will be located within and adjacent to the liquid outlet. Similarly, the vapor V will remain in proximity to the vapor outlet 15, so that if venting becomes necessary at any later time, vapor only will be discharged and no liquid will be used unnecessarily”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitehead in view of Ochoa with Paynter to allow the discharge of vapor to be segregated from any liquid discharge. 
Regarding claims 15 and 16 Whitehead in view of Ochoa and Ochoa teaches the inventions as discussed above. Per the rejections of claims 3 and 4 Whitehead in view of Ochoa and Paynter as discussed above teaches the limitations of claims 15 and 

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Ochoa and Zakirov "An Update on Surrey Nitrous Oxide Catalytic Decomposition Research" and Mungas 2013/0196273.
Regarding claim 12
Whitehead in view of Ochoa does not teach heating the liquid propellant so as to control the pressure of the vapor.
Zakirov 2 teaches heating the liquid propellant to maintain/control a minimum temperature of the liquid propellant (see Fig. 9) to thereby control the pressure of the vapor (Fig. 7 and Fig. 9 together show heating the liquid propellant can be used to maintain the minimum temperature of the liquid propellant thereby controlling the pressure of the vapor and the resultant vapor flow rate. See also pages 5 and 6 “When liquefied nitrous oxide is consumed out of the storage tank, the temperature inside the tank drops as a result of propellant vaporisation. The temperature drop will, in turn, cause a pressure drop inside the tank (see Figure 8), and vaporisation heat value rise. This will slow down the evaporation process, and cause drop of propellant consumption rate”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitehead in view of Ochoa further with Zakirov’s teachings on heating propellant to control the pressure of the vapor to avoid the performance drop caused by evaporation of the liquid propellant into the vapor (see page 5 Zakirov 2cited supra).
Whitehead in view of Ochoa and Zakirov as discussed above does not teach a thermal connector transferring heat from a hot chamber to the propellant tank to heat the liquid propellant
Mungas teaches a thermally pressurized storage tank (302) comprising a thermal connector (322) transferring heat from a hot chamber (320) to the propellant tank to heat a propellant/working fluid ([0040] The internal/external heater 314 includes lines 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitehead in view of Ochoa and Zakirov with Mungas since the thermally pressurized storage tank of Mungas is intended for use with catalytic decomposition thrusters using N2O (see [0040] supra, see also Abstract “The presently disclosed technology relates to using a combustion/decomposition heater fed by a working fluid stored within a storage tank to thermally pressurize the storage tank. The thermal pressurization may be used to maintain a desired pressure within the storage tank, even as the working fluid within the storage tank is drawn down” see also “[0024] The presently disclosed technology works particularly well with exothermically reacting fluids that have a high vapor pressure … Example propellants that may be used as the propellant in the presently disclosed technology include nitrous oxide, nitrous oxide fuel blends, hydrazine, ammonia, and bipropellant combinations of fuels and oxidizers such as … nitrous oxide and a fuel etc.”).

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Ochoa, Jenson 2009/0297999 and Mungas 2013/0048097 (hereinafter referred to as Mungas 097)
Regarding claim 23, Whitehead in view of Ochoa teaches the inventions as discussed above.
Whitehead in view of Ochoa does not teach a second propellant mixed with the vapor prior interacting with the reacting surface 
Jenson teaches a second propellant (fuel) mixed with the vapor prior to interacting with the reacting surface (see Fig. 2 and [0015] …The propellant may include Nitrous Oxide (N2O) singularly or with relatively small amount of fuel supplied therewith. The N2O is homogenous with the fuel and the quantity of fuel supplied is controlled to assure that the propellant supplied to the pilot inlet 60 and the main inlet 62 remains below the detonation limit. One example of a fuel is hydrogen (H2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitehead in view of Ochoa with Jenson to “lower the initial reaction decomposition temperature and simplify the catalyst system”.
Whitehead in view of Ochoa and Jenson as discussed above does not teach a second tank providing the second propellant.
Mungas 097 teaches that for bi-propellant systems, it is known to provide a tank for each working fluid (oxidizer or fuel) ([0026] …The vessel 200 could be a rocket, thruster, or other engine that converts combustion of working fluid into useable energy. The storage tanks 202, 203 each contain a working fluid that is discharged via outlets 204, 205 into lines 206, 207, respectively. The working fluid(s) may be … bipropellant(s). For example, in a bipropellant system, one of the tanks 202, 203 may store a fuel and the other of the tanks 202, 203 may store an oxidizer).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Whitehead in view of Ochoa and Jenson with Mungas 097 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the two tank fuel/oxidizer storage system of Mungas 097) for another (the unknown to fuel/oxidizer storage of Jenson) obtain predictable results (fuel/oxidizer storage suitable for use when both fuel and oxidizer can be dual phase); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).
Regarding claim 26, per the rejection of claim 23 supra, Whitehead in view of Ochoa, Jenson and Mungas 097 teaches the limitations of claim 26 (per the rejection of 

Response to Arguments
Applicant’s arguments have been considered and however they do not apply to the new rejections made in light of Whitehead in view of Ochoa supra.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741